      Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 1 of 9
                                                                         United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                            January 13, 2020
                           UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

LAURA HECKMAN,                          §
                                        §
       Plaintiff.                       §
                                        §
VS.                                     §    CIVIL ACTION NO. 3:18-CV-00375
                                        §
TRANSCANADA USA SERVICES,               §
INC., ET AL.,                           §
                                        §
       Defendants.                      §

                                      ORDER

       This order addresses whether certain documents have been properly withheld by

TransCanada USA Services, Inc. (“TC USA”) on the basis of the attorney-client and

work product privileges.

                                  BACKGROUND

       Plaintiff Laura Heckman (“Heckman”) has brought claims for gender and age

discrimination and retaliation against Defendants TC USA, TransCanada Corporation,

and TransCanada Pipelines Limited. It is undisputed that Heckman filed a complaint of

workplace discrimination against a high-ranking TC USA executive on January 24, 2018,

and was terminated five days later on January 29, 2018. Heckman claims the chronology

says it all: she was terminated in retaliation for lodging the complaint.     TC USA

vehemently disagrees, arguing that when Heckman made her official complaint of

workplace discrimination on January 24, 2018, TC USA had already made the decision to

fire her on January 29, 2018.
     Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 2 of 9



       In this lawsuit, Heckman served TC USA with requests for production. TC USA

timely responded, objecting to the production of documents protected by the attorney-

client and work product privileges. TC USA put together a privilege log, identifying

those documents being withheld on the basis of privilege and providing basic information

about each document, including the date, author, recipient, and a brief explanation as to

why the document is allegedly privileged.           At my request, TC USA provided the

documents for an in camera review.

       To support its claim of privilege, TC USA also submitted two declarations. One

of those declarations is from TC USA’s counsel, attesting to the accuracy of the

descriptions on the privilege log and identifying those individuals listed on the privilege

log who are licensed attorneys.         The other declaration is from Caroline Lafond

(“Lafond”), TC USA’s Director of Human Resources. In her declaration, Lafond testifies

that TC USA has standard procedures for investigating allegations of workplace

discrimination. In the usual situation, the HR Governance group, which is not comprised

of lawyers, conducts an investigation to determine the appropriate course of action. That

standard procedure was not, Lafond observes, followed when it came to investigating

Heckman’s discrimination complaint. Instead, Lafond says that the General Counsel’s

Internal Audit group took over the investigation, gathering the information necessary to

provide legal analysis and advice concerning Heckman’s complaint and planned

termination.1   TC USA also hired outside counsel to provide legal advice for the


1
 Heckman recently submitted supplemental briefing claiming that Lafond’s description in her
declaration as to the standard procedure for investigating complaints of discrimination cannot be
                                               2
      Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 3 of 9



investigation, something the company did not ordinarily do when investigating workplace

discrimination complaints. According to Lafond, “[t]he primary motivation for deviating

from the normal procedures was to prepare for anticipated litigation.” Dkt. 69-1 at 4.

“TC USA was sensitive to the possibility of litigation resulting from Ms. Heckman’s

allegations should TC USA proceed with the planned termination,” she added. Id. The

LaFond declaration further states that TC USA anticipated on January 24, 2018, that

litigation could occur.

                             WORK PRODUCT PRIVILEGE

A.     LEGAL STANDARD FOR WORK PRODUCT PRIVILEGE

       Established by the United States Supreme Court in Hickman v. Taylor, 329 U.S.

495 (1947), the work product doctrine is now codified in Federal Rule of Civil Procedure

26. Under Rule 26, a party ordinarily may not discover “documents and tangible things

that are prepared in anticipation of litigation or for trial by or for another party or its

representative (including the other party’s attorney, consultant, surety, indemnitor,

insurer, or agent)” absent a showing of substantial need and inability to obtain their

substantial equivalent without undue hardship.           FED. R. CIV. P. 26(b)(3)(A).        “The

purpose of the work product privilege is to further the interests of clients and the cause of


trusted because her deposition “testimony conflicted with her declaration and creates concerns
regarding her veracity and reliability as a witness.” Dkt. 73 at 2. I am not persuaded. Although
at her deposition Lafond did temporarily confuse Internal Audit’s role in the intake of
discrimination complaints with the actual investigation of such complaints, she apologized for
the confusion and testified that she is “very clear on who does investigations on discrimination or
harassment.” Dkt. 74-1 at 4. Lafond proceeded to testify at the deposition that TC USA
deviated in Heckman’s case from its ordinary practice by utilizing the Internal Audit group,
rather than the HR Governance group, to handle the investigation.

                                                3
     Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 4 of 9



justice by shielding the lawyer’s mental processes from his adversary.” In re Grand Jury

Subpoena, 220 F.3d 406, 408 (5th Cir. 2000) (internal quotation marks and citation

omitted).

      The burden of demonstrating the applicability of the work product privilege rests

on the party seeking its protection. See Hodges, Grant & Kaufmann v. United States, 768

F.2d 719, 721 (5th Cir. 1985).      The Fifth Circuit has described the standard for

determining whether a document has been prepared in anticipation of litigation:

             It is admittedly difficult to reduce to a neat general formula the
             relationship between preparation of a document and possible
             litigation necessary to trigger the protection of the work product
             doctrine. We conclude that litigation need not necessarily be
             imminent, as some courts have suggested, as long as the primary
             motivating purpose behind the creation of the document was to aid
             in the possible future litigation.

United States v. Davis, 636 F.2d 1028, 1040 (5th Cir. 1981) (citations omitted). “Among

the factors relevant to determining the primary motivation for creating a document are

‘the retention of counsel and his involvement in the generation of the document and

whether it was a routine practice to prepare that type of document or whether the

document was instead prepared in response to a particular circumstance.’” Navigant

Consulting, Inc. v. Wilkinson, 220 F.R.D. 467, 477 (N.D. Tex. 2004) (quoting Elec. Data

Sys. Corp. v. Steingraber, No. 4:01-CV-225, 2003 WL 21653414, at *5 (E.D. Tex. July

9, 2003)). “If the document would have been created without regard to whether litigation

was expected, it was made in the ordinary course of business and is not protected by the

work product doctrine.”     Moser as Trustee of Tr. Under Amended Joint Plan of

Liquidation of Tango Transport, LLC v. Navistar Int’l Corp., No. 98-C-3952, 2019 WL

                                            4
     Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 5 of 9



236722, at *3 (E.D. Tex. May 26, 2019). Put another way, “[t]he work product doctrine

is not an umbrella that shades all materials prepared by a lawyer, or agent of the client,

and the doctrine excludes materials assembled in the ordinary course of business.”

United States v. Homeward Residential, Inc., No. 4:12-CV-461, 2016 WL 1031154, at *3

(E.D. Tex. Mar. 15, 2016) (internal quotation marks, citation, and brackets omitted).

B.     APPLICABILITY OF WORK PRODUCT PRIVILEGE

       TC USA’s privilege log identifies roughly 50 documents it contends were created

at the direction of TC USA’s legal counsel in anticipation of litigation. These documents

all relate to the investigation conducted by TC USA’s legal counsel after it reasonably

believed that litigation arising from the planned termination of Heckman’s employment

was likely.

       Heckman asks me to order the production of these documents on the grounds that

these investigatory documents would have been created regardless of whether the

prospect of litigation existed. TC USA readily acknowledges that had the documents at

issue been created in the ordinary course of business rather than in anticipation of

litigation, the work product privilege would not apply. See Ambrose-Frazier v. Herzog

Inc., No. CV-15-1324, 2016 WL 890406, at *5 (E.D. La. Mar. 9, 2016) (material created

as part of a routine investigation conducted in the ordinary course of business without

legal counsel’s involvement is not privileged). But that is not the situation here. The

investigation initiated by TC USA after receiving Heckman’s discrimination complaint

was far from the type of investigation conducted in the normal course of business. In

normal practice, TC USA’s HR Governance group investigates when an employee

                                            5
     Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 6 of 9



presents a complaint of harassment or discrimination. In this case, however, the HR

Governance group did not conduct the investigation into the alleged discrimination.

Instead, TC USA’s general counsel herself directed the investigation due to the

heightened likelihood of litigation given that TC USA was slated to terminate Heckman a

few days after she submitted her complaint of discrimination. As TC USA correctly

observes: “[I]f a company deviates from its ordinary practice and engages counsel to

direct an investigation, particularly where there is a background of circumstances that

highlight the risk of litigation, the investigative materials are protected by the work

product doctrine.” Dkt. 70 at 3 (citing In re Stone Energy Corp., No. 05-2088, 2008 WL

3836657, at *4 (W.D. La. Aug. 14, 2008), rev’d on other grounds, No. 05-2088, 2008

WL 4868086 (W.D. La. Nov. 4, 2008)).               Because TC USA’s counsel-directed

investigation was neither routine nor ordinary, I find that the documents at issue were

prepared in anticipation of litigation and are entitled to work product protection.

                          ATTORNEY-CLIENT PRIVILEGE

A.     LEGAL STANDARD FOR ATTORNEY CLIENT PRIVILEGE

       “The attorney-client privilege is one of the oldest recognized privileges for

confidential communications.” Swidler & Berlin v. United States, 524 U.S. 399, 403

(1998). Its purpose is to encourage “full and frank communication between attorneys and

their clients and thereby promote broader public interests in the observance of law and

administration of justice.” Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). In

federal question cases such this one, federal common law determines the scope of the

attorney-client privilege. See In re EEOC, 207 Fed. App’x 426, 431 (5th Cir. 2006).

                                              6
     Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 7 of 9



       The Fifth Circuit defines the elements of the federal common-law attorney-client

privilege as follows: (1) “a confidential communication;” (2) between a client or client

representative and “a lawyer or his subordinate;” (3) “for the primary purpose of securing

either a legal opinion or legal services, or assistance in some legal proceeding.” United

States v. Robinson, 121 F.3d 971, 974 (5th Cir. 1997) (emphasis omitted).

       The attorney-client privilege “only protects disclosure of communications; it does

not protect disclosure of the underlying facts by those who communicated with the

attorney.” Upjohn Co., 449 U.S. at 395. “[C]ommunications made by and to non-

attorneys serving as agents of attorneys in internal investigations are routinely protected

by the attorney-client privilege.” In re Kellogg Brown & Root, Inc., 756 F.3d 754, 758

(D.C. Cir. 2014).

       A party asserting the attorney-client privilege bears the burden of demonstrating

its applicability. See Robinson, 121 F.3d at 974. “A general allegation of privilege is

insufficient to meet this burden.” Navigant Consulting, 220 F.R.D. at 473. Instead,

“[t]he proponent must provide sufficient facts by way of detailed affidavits or other

evidence to enable the court to determine whether the privilege exists.” Id.

B.     APPLICABILITY OF ATTORNEY CLIENT PRIVILEGE

       For the purposes of this order, I will discuss the applicability of the attorney-client

privilege to the dozen documents for which only the attorney-client privilege has been

asserted to shield production. There are numerous documents on the privilege log for

which TC USA asserts both the attorney-client privilege and work product privilege.

Because, as discussed above, I have concluded that the work product privilege is valid,

                                              7
     Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 8 of 9



there is no need to determine whether the attorney-client privilege also applies to those

same documents.

       I have had an opportunity to carefully review and analyze the documents for

which TC USA asserts the attorney-client privilege. For the most part, the documents on

the privilege log fall under the attorney-client privilege: they are confidential

communications made to a lawyer or his subordinate for the primary purpose of securing

either a legal opinion or legal services. There are, however, two exceptions.

       The first page of Priv_00011 is an email from a TC USA employee to TC USA’s

outside counsel which is covered by the attorney-client privilege. The attachment to the

email, however, contains a single page of typed notes detailing a phone conversation with

Heckman on January 24, 2018. The notes were apparently prepared by Wendy Hanrahan

(“Hanrahan”), TC USA’s Executive Vice-President, Corporate Services. Hanrahan is not

a lawyer and her notes are, therefore, not protected by the attorney-client privilege. The

fact that the notes were eventually forwarded to TC USA’s outside counsel does not

magically transform them into a privileged communication that can be withheld from

production. See Robinson, 121 F.3d at 975 (“[D]ocuments do not become cloaked with

the lawyer-client privilege merely by the fact of their being passed from client to

lawyer.”). The typed notes attached to Priv_00011 must, therefore, be produced.

       Priv_00028 is described on the privilege log as an “[e]mail to counsel requesting

legal advice and regarding the investigation into Laura Heckman’s allegations.” Dkt. 69-

2 at 9. In reality, the document is simply a notice setting up a telepresence meeting. It

contains no substantive discussion on any topic. “The fact that a client is meeting with an

                                            8
     Case 3:18-cv-00375 Document 81 Filed on 01/13/20 in TXSD Page 9 of 9



attorney for the purposes of obtaining legal advice, and the general subject matter of such

meeting, is not necessarily privileged.” Meade v. General Motors, LLC, 250 F. Supp. 3d

1387, 1391 (N.D. Ga. 2017). See also Ramseur v. Chase Manhattan Bank, 865 F.2d 460,

467 (2d Cir. 1989) (“fact and date of consultation” with attorney was not privileged); In

re Grand Jury Proceedings, 689 F.2d 1351, 1352–53 (11th Cir. 1982) (holding that a

government subpoena asking an attorney to produce documents that would reflect date,

place, and time of meetings with the client is not covered by the attorney-client

privilege).   Accordingly, this document is not encompassed by the attorney-client

privilege and needs to be produced.

                                      CONCLUSION

       In sum, TC USA has satisfied its burden to prove that those documents identified

on the privilege log as “work product” are, indeed, covered by the work product

privilege. Additionally, with the exception of the typed notes at Priv_00011 and the

meeting notice at Priv_00028, the attorney-client privilege protects from disclosure those

documents identified on the privilege log as covered by that privilege alone.

       SIGNED and ENTERED this 13th day of January, 2020.




                                          ______________________________________
                                                    ANDREW M. EDISON
                                            UNITED STATES MAGISTRATE JUDGE




                                            9
